Case: 1:18-cv-00828-MRB Doc #: 6 Filed: 12/10/18 Page: 1 of 1 PAGEID #: 240



                 7Dm ni5D DDDl bbHH =iaflb                                                 41051
                                                                                           NOV 30J 8
                                                                                           amounY


                                                                              45202-3117
                                                                                             $13.45
                                                                                           R2303S103226-04




 f»   Ft-Any.                                                                  REtilEK KCEiPl




                            Dr. Alvin Crawford
                            Serve: GH&R Busi|f,ess Svcs., Inc.
                            511 Walnut Street,'
                            1900 Fifth Third Center
                            Cincinnati, Ohio 4j5202
                                        .   ^
